Citation Nr: 1700426	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-31 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of L5-S1 with bilateral pars defect and no radiculopathy (previously rated as lumbosacral degenerative joint and disc disease), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease.  

In a subsequent December 2016 rating decision, the RO confirmed and continued the previous denial of entitlement to a rating in excess of 20 percent for degenerative disc disease of L5-S1 with bilateral pars defect and no radiculopathy.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(3) (2016).

In October 2016 the Veteran was afforded a VA examination to assess the severity of his lumbar spine condition.  The AOJ readjudicated the issue in a December 2016 rating decision.  However, the AOJ did not prepare an SSOC considering this newly received VA-generated evidence.  Furthermore, the Veteran has not waived initial AOJ consideration of the evidence submitted.  Accordingly, a remand is required for issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304 (c).  


Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, to include consideration of the October 2016 VA examination report.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


